Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Terminal Disclaimer
The terminal disclaimer filed on 09/02/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10904997 B2 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Reason for Allowance
Claims 11-30 are allowed.
Upon conclusion of a search of the pertinent prior art, the Office indicates that the claims are allowable.
The primary reason for allowance of independent claim 11 the prior art of record, individually or in combination does not teach or fairly suggest:
“ a pair of strip conductors extending in a first direction; a first resonance conductor, below, and overlapping with, the pair of strip conductors; a ground layer, 
The primary reason for allowance of independent claim 18 the prior art of record, individually or in combination does not teach or fairly suggest:
“ a plurality of strip conductor pairs in a first layer, each strip conductor pair, of the plurality of strip conductor pairs, extending in a first direction; a plurality of first resonance conductors in a second layer below the first layer, each first resonance conductor, of the plurality of first resonance conductors, overlapping with a corresponding strip conductor pair of the plurality of strip conductor pairs; a ground in the second layer, surrounding and shared amongst each first resonance conductor of the plurality of first resonance conductors; a plurality of second resonance conductors in a third layer below the second layer, each second resonance conductor, of the plurality of second resonance conductors, overlapping with a corresponding first resonance conductor of the plurality of first resonance conductors, and each second resonance conductor including a first via to the corresponding first resonance conductor; a plurality of third resonance conductors in a fourth layer below the third layer, each third resonance conductor, of the plurality of third resonance conductors, overlapping with a 
The primary reason for allowance of independent claim 26, the prior art of record, individually or in combination does not teach or fairly suggest:
“ a printed circuit board comprising: a pair of strip conductors extending in a first direction; a first resonance conductor, below, and overlapping with, the pair of strip conductors; a ground layer, surrounding, and in plane with, the first resonance conductor; a second resonance conductor, below and overlapping with, the first resonance conductor, the second resonance conductor including a first via to the first resonance conductor; and a third resonance conductor, below the second resonance conductor and overlapping with the first resonance conductor, the third resonance conductor including: a second via to the second resonance conductor, and a plurality of third vias connecting to the ground layer, wherein the plurality of third vias surround the first resonance conductor.”
The closest prior art of record is KAGAYA et al (US Pub No. 2012/0269522 A1)
KAGAYA teaches (fig. 4) a pair of strip conductors (101 and 102), being arranged in a first layer and extending to be aligned along a first direction; a first resonance conductor plate (103); a ground conductor (31-34); and signal via (104).

KAGAYA does not teach the specific arrangement of  claim 18, “a plurality of strip conductor pairs in a first layer, each strip conductor pair, of the plurality of strip conductor pairs, extending in a first direction; a plurality of first resonance conductors in a second layer below the first layer, each first resonance conductor, of the plurality of first resonance conductors, overlapping with a corresponding strip conductor pair of the plurality of strip conductor pairs; a ground in the second layer, surrounding and shared amongst each first resonance conductor of the plurality of first resonance conductors; a plurality of second resonance conductors in a third layer below the second layer, each second resonance conductor, of the plurality of second resonance conductors, overlapping with a corresponding first resonance conductor of the plurality of first resonance conductors, and each second resonance conductor including a first via to the corresponding first resonance conductor; a plurality of third resonance conductors in a fourth layer below the third layer, each third resonance conductor, of the plurality of third 
Therefore, in examiners opinion the pertinent prior art, when taken alone, or, in combination, cannot be reasonably construed as adequately teaching or suggesting all of the elements and features of the claimed inventions as arranged, disposed or provided in the manner as claimed by the applicant.
Another close prior art of record is Sakai et al (US Patent No. US 8994470 B2)
Sakai teaches (fig.9) a strip conductor (52), being arranged in a first layer and extending to be aligned along a first direction; a first resonance conductor plate (55); a ground conductor (54); and signal via (34)”.
Sakai does not teach the specific arrangement of  claims 11 and 26, “a pair of strip conductors extending in a first direction; a first resonance conductor, below, and overlapping with, the pair of strip conductors; a ground layer, surrounding, and in plane with, the first resonance conductor; a second resonance conductor, below and overlapping with, the first resonance conductor, the second resonance conductor including a first via to the first resonance conductor; and a third resonance conductor, below the second resonance conductor and overlapping with the first resonance 
Sakai does not teach the specific arrangement of  claim 18, “a plurality of strip conductor pairs in a first layer, each strip conductor pair, of the plurality of strip conductor pairs, extending in a first direction; a plurality of first resonance conductors in a second layer below the first layer, each first resonance conductor, of the plurality of first resonance conductors, overlapping with a corresponding strip conductor pair of the plurality of strip conductor pairs; a ground in the second layer, surrounding and shared amongst each first resonance conductor of the plurality of first resonance conductors; a plurality of second resonance conductors in a third layer below the second layer, each second resonance conductor, of the plurality of second resonance conductors, overlapping with a corresponding first resonance conductor of the plurality of first resonance conductors, and each second resonance conductor including a first via to the corresponding first resonance conductor; a plurality of third resonance conductors in a fourth layer below the third layer, each third resonance conductor, of the plurality of third resonance conductors, overlapping with a respective first resonance conductor of the plurality of first resonance conductors, and each third resonance conductor including a second via to a respective second resonance conductor; and a plurality of third vias connecting the fourth layer and the ground, wherein a set of third vias, of the plurality of third vias, surrounds each first resonance conductors of the plurality of first resonance conductors.” 

Another close prior art of record is Pai et al (US Pub No. 2011/0298563 A1)
Pai teaches (fig.1) a strip conductor (110 and 120), being arranged in a first layer and extending to be aligned along a first direction; a first resonance conductor plate (100); a ground conductor (200); and signal via (230)”.
Pai does not teach the specific arrangement of  claims 11 and 26, “a pair of strip conductors extending in a first direction; a first resonance conductor, below, and overlapping with, the pair of strip conductors; a ground layer, surrounding, and in plane with, the first resonance conductor; a second resonance conductor, below and overlapping with, the first resonance conductor, the second resonance conductor including a first via to the first resonance conductor; and a third resonance conductor, below the second resonance conductor and overlapping with the first resonance conductor, the third resonance conductor including: a second via to the second resonance conductor, and a plurality of third vias connecting to the ground layer, wherein the plurality of third vias surround the first resonance conductor.” 
Pai does not teach the specific arrangement of  claim 18, “a plurality of strip conductor pairs in a first layer, each strip conductor pair, of the plurality of strip conductor pairs, extending in a first direction; a plurality of first resonance conductors in 
Therefore, in examiners opinion the pertinent prior art, when taken alone, or, in combination, cannot be reasonably construed as adequately teaching or suggesting all of the elements and features of the claimed inventions as arranged, disposed or provided in the manner as claimed by the applicant.
Similarly, the other pertinent prior arts cited in the PTO-892 when taken alone, or, in combination, cannot be reasonably construed as adequately teaching or  elements and features of the claimed inventions as arranged, disposed or provided in the manner as claimed by the applicant.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROCKSHANA D CHOWDHURY whose telephone number is (571)272-1602.  The examiner can normally be reached on M-F: 8 AM - 4:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on 571-272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/ROCKSHANA D CHOWDHURY/Primary Examiner, Art Unit 2841